OPINION. Murdoch, Judge: The difference between the parties is on a narrow issue. The respondent concedes that the $37,500 received by the petitioner was for personal services, it was the total compensation received by him, and it was received in one taxable year. The only difference is as to the period covered by the personal services for which the compensation was paid. The respondent argues that the period of services hp.ga.n on July 13, 1943, when the petitioner made the introduction of the broker to Place, which ultimately resulted in the sale on March 20, 1944, less than 36 months later. The petitioner argues, on the contrary, that the compensation for personal services covered the period from December 15, 1939, when he first conferred with Place and began to act as a nonexclusive broker for the sale of the stock. Thus, the question is whether the period is to include the time during which the petitioner was making unsuccessful efforts to sell the stock. The respondent calls attention to the fact that the petitioner never received any compensation directly from Place, but, instead, received the compensation from the purchaser of the stock. That circumstance is not determinative. It was paid because Place had agreed that those acting .for him should receive a commission and fixed terms of sale under which they would be paid. It was a selling commission. The respondent makes no point of the fact that the petitioner’s arrangements with Place were on a contingent basis. Since he recognizes that personal services were rendered, he must recognize that they were rendered to Place, because the record shows that no services were rendered by the petitioner to the purchaser. His services consisted of finding a purchaser for Place. He was eventually successful in finding such a purchaser and received the commission as a result. He spent over 36 months of his time finding such a purchaser. The facts bring this case within the words and the purpose of section 107 (a) of the code. Reviewed by the Court. Decision will be entered for the -petitioner. KeRN, concurs only in the result.